Appeal by the defen dant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered October 31, 2005, convicting him of man*841slaughter in the first degree, upon a jury verdict, and sentencing him to a determinate term of 22 years’ imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence to a determinate term of 15 years’ imprisonment; as so modified, the judgment is affirmed.
On the existing record, to the extent that it permits review, we find that the defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Reasonable strategic concerns would support counsel’s decision not to request submission of a lesser-included offense (see People v Lane, 60 NY2d 748 [1983]). The defendant failed to demonstrate that there were no strategic or other legitimate explanations for counsel’s alleged shortcomings (see People v Taylor, 1 NY3d 174 [2003]; People v Benevento, 91 NY2d at 712), or that he was deprived of meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]).
The sentence imposed was excessive to the extent indicated herein.
The defendant’s remaining contention is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Skelos, J.P., Santucci, Lifson and Garni, JJ., concur.